DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 28, 2021 cancelled claims 6-18, and 20.  Claims 1-2, and 19 were amended and new claims 21-27 were added.  Thus, the currently pending claims addressed below are claims 1-5, 19, and 21-27.

Allowable Subject Matter
Claims 1-5, 19, and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see the prior art of Chittilappilly (PGPUB: 2013/0332264); Bidyuk et al. (PGPUB: 2015/0161657) and Yadagiri et al. (PGPUB: 2017/0140418) that discloses a method and non-transitory computer-readable medium comprising instructions executable by a processor, the instructions comprising instructions to perform the steps of: 
storing, by an online system, information describing deliveries of content items and user actions associated with the delivered content items;
detecting a user action associated with a content item performed by a target user, wherein the content item was delivered to the target user by each online publisher of a plurality of online publishers;

retrieving, from the stored information, information describing the plurality of online publishers that delivered the content item to the target user;
training a machine learning model to predict a coefficient to be used in an attribution model which predicts a likelihood that the user action would have occurred without the online publisher's delivery of the content item to the target user, the training performed using a training dataset comprising a set of feature vectors based on the stored information, each feature vector describing delivery of the content item, the attribution algorithm including a positive set of feature vectors for which the user performed the user action responsive to being presented with the content item by the online publisher and a negative set of feature vectors for which the user did not perform the user action responsive to being presented with the content item by the online publisher (see Chittilappilly: Fig. 5, item 509: Machine Learning Module; Paragraph 39 and 40: the machine learning module is trained using a training data set from the data processing module to compute coefficients for use by the attribution algorithm; Fig. 8 and Paragraph 44: The attribution algorithm utilizes a User Feature Vector (set of feature vectors) that that contains positive sets of feature vectors (conversions) and negative sets of feature vectors (non-conversion) to determine the relative effect of each touchpoint in influencing each conversion and calculates a likelihood that the user action would have occurred without the online publisher's delivery of the content item to the target user (contribution of the touchpoint to the conversion);

determining a score representing a likelihood that the user action would have occurred without the online publisher’s delivery of the content item to the target user by:
extracting a feature vector from the retrieved information describing the plurality of online publishers that delivered the content item to the target user,
providing the feature vector to the machine learning model, and 
generating, by the machine learning model and the attribution algorithm based on the feature vector, the likelihood that the user action would have occurred without the online publisher’s delivery of the content item to the target user; 
normalizing each of the estimated increases in likelihoods that the user action occurred due to deliveries of the content item by the plurality of online publishers by a sum of the estimated increases in likelihoods;
determining, using the normalized estimated increases in likelihoods, a plurality of credited performance values representative of respective attributions of each online publisher’s delivery of the content item to the detected user action performed by the target user; and
transmitting the plurality of credited performance values for the user action.
However, the examiner has been unable to find prior art that discloses:
training a machine learning model to predict a likelihood that the user action would have occurred without the online publisher's delivery of the content item to the target user, the training performed using a training dataset comprising a set of feature vectors based on the stored information, each feature vector describing delivery of the content item, and a label indicating whether the user performed the user action responsive to being presented with the content item by the online publisher, the training dataset including a positive set of feature vectors for which the user performed the user action responsive to being presented with the content item by the online publisher and a negative set of feature vectors for which the user did not perform the user action responsive to being presented with the content item by the online publisher.
While the prior art of Chittilappilly is close, the attribution algorithm itself is not a machine learning algorithm. Instead the attribution algorithm utilized data from the machine learning algorithm 509 and as indicated in paragraph 39 of Chittilappilly, the machine learning algorithm utilizes the training dataset to determine binomial or binary logistic regression technique to determine whether the attribute and/or attribute value contributes to a conversion (indication of whether the user performed the user action responsive to being presented with the content item by the online publisher).  Therefore, in order to modify Chittilappilly, one would need to modify the machine learning module to include a machine learning attribution algorithm, and further modify the machine learning module to remove the binomial or binary logistic regression technique and replace it an input of a set of feature vectors that include a label indicating whether the user performed the user action responsive to being presented with the content item by the online publisher. The examiner has determined that doing so would represent a significant modification to the invention that it would not have been obvious to one of ordinary skill in the art without the use of impermissible hindsight by using the applicant’s claims as a roadmap.  Additionally, the examiner has been unable to find a disclosure of training a machine learning attribution algorithm that utilizes a set feature vectors that includes label indicating whether the user performed the user action responsive to being presented with the content item by the online publisher in the prior art.  As such, claims 1-5, 19, and 21-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621